
	
		I
		111th CONGRESS
		2d Session
		H. R. 5468
		IN THE HOUSE OF REPRESENTATIVES
		
			May 28, 2010
			Mr. McKeon introduced
			 the following bill; which was referred to the
			 Committee on Natural
			 Resources
		
		A BILL
		To take certain Federal lands in Mono County, California,
		  into trust for the benefit of the Bridgeport Indian Colony.
	
	
		1.Short titleThis Act may be cited as the
			 Bridgeport Indian Colony Land Trust,
			 Health, and Economic Development Act of 2010.
		2.FindingsCongress finds the following:
			(1)The Bridgeport
			 Indian Colony is a federally recognized Indian tribe with a reservation located
			 near the town of Bridgeport, in Mono County, California.
			(2)The Tribe’s
			 reservation is approximately 40 acres, and was established by Federal law in
			 1974.
			(3)The reservation
			 lands are insufficient for the Tribe’s housing and community development
			 needs.
			(4)The Tribe’s
			 reservation is located approximately 0.24 miles from Highway 182.
			(5)Between the
			 Tribe’s reservation and Highway 182 is an undeveloped piece of Federal land, of
			 which a 31.86 acre parcel would be suitable to be added to the reservation and
			 held in trust by the United States for the benefit of the Tribe.
			(6)The expansion of
			 the reservation will facilitate a much-needed expansion of the Tribe’s ability
			 to provide housing for its membership, a community activity center, and tribal
			 economic development.
			(7)Many tribal
			 members have expressed interest in moving back to the reservation if housing
			 and job opportunities can be made available.
			(8)A
			 large portion of the nongovernmental labor force and business in Mono County is
			 seasonal in nature, and unemployment in Mono County is approximately 10
			 percent.
			(9)Transfer of this
			 parcel, to be held in trust for the Tribe, will expedite the creation of job
			 opportunities in this rural community for both tribal members and the
			 non-Indian community.
			(10)In addition to
			 the need for expansion of the reservation, the Tribe has significant health
			 needs that could be facilitated by a separate Federal parcel being held in
			 trust by the United States for the benefit of the Tribe.
			(11)The Tribe is a
			 member of the Toiyabe Indian Health Project, a nonprofit consortium of area
			 Indian tribes which provides the Indian and non-Indian residents of the area
			 with health care services, partially funded by the Indian Health
			 Service.
			(12)The Toiyabe
			 Indian Health Project operates other facilities in Bishop and Lone Pine,
			 California.
			(13)In the 1980s, the
			 Tribe applied for and received a Community Development Block Grant from the
			 Department of Housing and Urban Development in order to build a healthcare
			 facility in Mono County.
			(14)With Toiyabe
			 Indian Health Project directing the project, the Camp Antelope Health Clinic
			 was built on a 7.16 acre parcel of Federal land one mile north of Walker,
			 California, approximately 30 miles from the Tribe’s reservation.
			(15)The Toiyabe
			 Indian Health Project closed the Camp Antelope Health Clinic in 2006.
			(16)The Tribe and the Toiyabe Indian Health
			 Project have agreed that the health clinic needs to be reopened.
			(17)Tribal members
			 have to drive 90 miles to Bishop to obtain Indian healthcare services.
			(18)Taking the additional land into trust will
			 assist the Tribe and the Toiyabe Indian Health Project in providing healthcare
			 services to Indians and non-Indians in the area.
			(19)The investment of
			 Federal funds in the development of the health clinic adds to the importance of
			 maintaining the parcel under Federal ownership.
			(20)On October 20,
			 2009, the Mono County Board of Supervisors voted to support the transfer of
			 land into trust under this Act.
			(21)On April 20,
			 2010, the Mono County Board of Supervisors agreed unanimously to enter into a
			 Memorandum of Understanding with the Tribe, thus supporting the Tribe’s efforts
			 to have these parcels of land transferred into trust
			3.Lands to be taken
			 into trust
			(a)In
			 generalSubject to valid existing rights, all right, title, and
			 interest (including improvements and appurtenances) of the United States in and
			 to the Federal lands described in subsection (b) are hereby declared to be held
			 in trust by the United States for the benefit of the Bridgeport Indian
			 Colony.
			(b)Federal lands
			 describedThe Federal lands referred to in subsection (a) are the
			 approximately 39.36 acres described as follows:
				(1)The South half of the South half of the
			 Northwest quarter of the Northwest quarter of the Northeast quarter and the
			 North half of the Southwest quarter of the Northwest quarter of the Northeast
			 quarter of Section 21, Township 8 North, Range 23 East, Mount Diablo Meridian,
			 containing 7.5 acres, more or less, as identified on the map titled
			 Bridgeport Camp Antelope Parcel.
				(2)Lots 1 and 2 of
			 the survey plat attached, containing 31.86 acres, more or less.
				
